Citation Nr: 1411630	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD).

2.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for DJD of the left shoulder.

4.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to November 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this  case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the December 2012 substantive appeal (VA Form 9), the Veteran stated that his knee was worse and that he wore a left knee brace for support to avoid falling and needed knee replacement surgery.  In light of his allegations of a worsening left knee disability since his last VA examination in February 2012, another examination should be undertaken.

As to the issue for an initial rating in excess of 10 percent for DJD of the left shoulder, the RO issued a rating decision in March 2011, which granted service connection for left shoulder DJD and assigned a an initial 10 percent rating.  The Veteran filed a timely notice of disagreement (NOD) in March 2012 with the rating assigned.  The RO sent him a letter in March 2012 acknowledging receipt of the NOD.  In October 2012, the RO issued a statement of the case addressing six issues, to include the evaluation of the left shoulder DJD rating.  He timely submitted his VA Form 9 in December 2012.  In his VA Form 9, he stated that he was appealing, in pertinent part, the left shoulder issue.

Thereafter, in February 2013, the RO sent the Veteran a notice letter informing him that it had been determined that the December 2012 VA Form 9 could not be accepted as a NOD on the issue of the left shoulder DJD.  It is unclear why the RO considered the December 2012 VA Form 9 an NOD when the Veteran had already filed a NOD in March 2012.  

The Board notes that a subsequent March 2013 supplemental statement of the case (SSOC), which included review of recently obtained Social Security Administration disability records, did not include the issue for an initial rating in excess of 10 percent for DJD of the left shoulder.  On remand, an SSOC should be issued which considers all evidence obtained after the October 2012 statement of the case.  

With regard to a TDIU, the Veteran was denied a TDIU in July 2013.  In a subsequent correspondence, he expressed disagreement with the July 2013 rating decision.  VA has not provided him a statement of the case (SOC) on this issue and one is needed.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the current manifestations and degree of severity of his left knee disability.  The relevant documents in the claims file should be made available to the VA examiner.
All opinions are to be accompanied by a rationale consistent with the evidence of record. 

2.  Issue a SSOC as to the issue for an initial rating in excess of 10 percent for DJD of the left shoulder.  The SSOC should consider all the evidence of record submitted since the October 2012 statement of the case.

3.  Also, issue a SOC to the Veteran addressing entitlement to a TDIU.  He must be advised of the time limit in which he may file a substantive appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before this case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


